Dissenting Opinion.
Bermudez, C. J.
The right of the defendants to be relieved, depends upon whether or not the right acquired and sought to be enforced is a litigious right.
The proof in the record leaves no' doubt that when McDougall purchased from Meine he was, fully aware that the pretensions of the latter to the land in question could not be enforced before the sale, without undergoing a-lawsuit.
He had been informed, in answer to overtures which he had caused to be made to defendants, that they would not yield, unless to the superior power of law. So that he was meare, not only that a suit was possible, but that it was certain.
It is worthy of note that the purchase price was $100, for property actually worth several thousand dollars.
The Code contains in its body two articles on the subject of litigious rights, viz: Art. 2447, which forbids the purchase of such rights by certain officers of the law; and Art. 2652, which refers to all other persons whomsoever, against whom litigious rights may have been validly, transferred.
The former does not define litigious rights. The latter declares a right to be litigious whenever there exists a suit and contestation on the same.
This declaration is undoubtedly correct, as far as it goes; but it is incomplete, for Art. 3556 (18) R. C. C., with which the Code closes, further defines litigious rights to be those which cannot be exercised without undergoing a lawsuit.
Potliier, who wrote before the Napoleon Code was framed, and from whose commentaries copious extracts were made and incorporated in that remarkable body of legislation, says:
“ On appelle Oréances litigieuses celles qui sont contestées, ou peuvent l’étre, en total, on en partie, par celui qu’on en prétend le dóbiteur, *228soit que le procés soit deja commence, soit qn’il ne le soit pas; mais il faut qu’il y ait lien de l’appróhender.” Vente No. 581.
After giving this definition, which sets forth with precision and particularly what constitutes a litigious right, the author proceeds to illustrate.
His definition, though qualified by Merlin, is kindred to that which the latter himself gives while dealing with this subject. Vo. Droits ptigicux No. 1.
Pothier’s definition was not however embodied in the Napoleon' Code, which simply relates to such rights when actually in litigation.
That definition was not adopted in the Code of 1808, which followed in the main the Napoleon Code; but the jurists who revised that body of laws thought differently from the “Gonseil (VJ$tat.'n They amplified the existing legislation and perfected it by incorporating Pothier’s definition substantially in the Code of 1825, which still rules under the name of the Revised Code of 1870.
Hence it is, that although Articles 2652, 2653 and 2447 of our Code substantially correspond with Articles 1699,1700 and 1597 of the French Code, no vestige of Article 3556 (18) is to be found in it.
Article 1699, C. N., with which Article 2652 (2622) of the L. C. corresponds, derives from two Roman laws (per dwersas et al> Anastasio), made in dislike of buyers of suits.
Pothier says that the legislation had for its purpose to put a stop to the cupidity of purchasers of litigious rights and to judicial conti over - sies. Pothier Vte. 591, Maleville, Conseil d’Etat, Dec. 31, 1803.
Tn the case of Billiott vs. Robinson, 13 Ann. 535, in which the que stion of the construction of those various provisions of the Code of 1825 (retained in that-of 1870, R. C. C.) was presented, the Court, while pretermitting any formal or decisive opinion, actually said:
“If a technical eontestatio litis had not been formed, the parties have admitted in their solemn acts that a real one was before them.”
In Spears vs. Jackson, 30 Ann. 525, the Court did not undertake to solve the question.
In Duson vs. Dupré, 33 Ann. 1132, the present Court announced, after quoting Pothier and comparing the various articles, tiiatTa^litigious right is that which cannot be realized without undergoing a lawsuit, or a right touching which there exists a suit or a contestation.
This conclusion is undoubtedly correct.
The language found in Article 2652,"'that “a right is(said to be litigious whenever there exists a suit and .contestation over the same, is not a definition.
*229It is an illustration of what may be a litigious right. It is nothing-after all, but this: that whenever there exists a suit and contestation touching a right, that right is said to be litigious.
To define is to express with precision the constituent ingredients of the essence of that which is to be defined — incongruous, accidental and extraneous features being left out — in such manner that the definition will not apply to any other object than that defined.
The article does not assume to define with any particularity what a litigious right is in general. It merely declares that a disputed right in suit is a litigious right, and does not assume to propound that none but such litigated rights are litigious rights.
There exists a material and glaring dissimilitude'between litigated and litigious rights.
The former are such as are actually contested in court; the latter such as may be disputed there, or are open to contestation.
So that the words “litigious rights'1'' would rather apply, in their general sense, to'rights not in actual suit.
Owing to the circumstances then, that the exact and full meaning of the terms litigious rights is not given in the article, it becomes necessary, in order to ascertain what are the true real characteristics which constitute ^essential ingredients or elements of a litigious right, to have recourse to Article 3556, which was framed for the special purpose of expounding the signification of law terms used in the Code, and not therein particularly defined.
Paragraph 18 of that article determines and announces- broadly and emphatically that “ litigious rights are those which ecmnot he exercised without undergoing a lawsuit."
This definition is essential. It is exact, full, precise and ample. It embraces within its extensive compass all rights, as well such as are actually in litigation before the court, as such as may eventually be litigated and which cannot be exercised without a lawsuit.
From this view of the law, it is manifest that the right purchased by plaintiff and here sought to be exercised, was a litigious right to the knowledge of plaintiff and has not ceased to be such, and -that under the special provisions of Article 2652, the defendants are entitled to get released by paying to the transferee the real price of the transfer.
I therefore dissent.
Mr. Justice Poché concurs in this opinion.